UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act 1934 Date of Report (Date of earliest event reported):July 14, 2010 IntegraMed America, Inc, (Exact name of registrant as specified in charter) Delaware (State of other jurisdiction of incorporation) 0-20260 6-1150326 (Commission file Numbers) (IRS Employer Identification No.) Two Manhattanville Road, Purchase, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone no. including area code: (914) 253-8000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) □ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition. On July 14, 2010, Registrant issued a press release, which is attached hereto as exhibit 99.1 and incorporated herein by reference. ITEM 9.01Financial Statements, Pro Forma Financial Information and Exhibits (c) Exhibits Exhibit No. Description of Exhibit Registrant’s Press Release dated July 14, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IntegraMed America, Inc. (Registrant) Date:July 14, 2010 By: /s/John W. Hlywak, Jr. John W. Hlywak, Jr. Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
